DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1,13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3,13,25,26 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US Pub 2015/0051835 A1) in view of Cai (US Pub 2019/0179507 A1).
Regarding claim 1; Jung teaches a mapping method of a map engine (para. [0029], a method of displaying a map screen), comprising: 
receiving an instruction of a user (para.[0029-0032], detecting a user manipulation (e.g., the user may draw a moving route as shown in Figs.9,11,17); and 
performing, according to the instruction of the user, a mapping operation corresponding to the instruction of the user in a drawing process of a surface view (para.[0029-0032], when a route is inputted by the user manipulation, the method includes displaying a photographic image corresponding to a plurality of locations on the route), 
wherein the map engine comprises a map engine main process (para.[0015-0017], a controller is configured to determine a moving route bated on the user manipulation) and the drawing process of the surface view (para.[0010], the controller is configured to display a photographic image based on the user manipulation. For example, a moving route 930 is displayed on a map screen 900 based on the user drawing, see Figs.10,17).
Jung does not teach that the surface view is native SurfaceView of an android system.
Cai teaches the surface view is native SurfaceView of an android system (para. [0052,0053], Cai discloses a touch display device using a three-tier structure including a transparent annotation layer configured to receive a user input and display annotations. The transparent annotation layer is implemented by a SurfaceView of an Android system).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the system of Jung to include the transparent annotation layer implemented by SurfaceView of an Android system as taught by Cai. The motivation would have been in order to increase efficiency of the rendering process.
Regarding claim 3; Jung and Cai teach the mapping method of claim 1 as discussed above. Jung further teaches the instruction of the user is received by the drawing process of the surface view or the map engine main process (para.[0015-0017], a controller detects a user manipulation on the map screen to determine a destination or a route. The controller is configured to display a moving route based on the user manipulation).
Regarding claim 13; Jung teaches a mapping device of a map engine (a user terminal device 100, Fig.1), comprising: 
a receiving unit (a detector 120, Fig.1, para.[0091]. The detector 120 may be implemented as a touch detector) and a performing unit (a controller 130, Fig.1), wherein the receiving unit is configured to receive an instruction of a user (para.[0093]); 
the performing unit is configured to perform, according to the instruction of the user, a mapping operation corresponding to the instruction of the user in a drawing process of a surface view (para.[0029-0032], when a route is inputted by the user manipulation, the method includes displaying a photographic image corresponding to a plurality of locations on the route); and the map engine comprises a map engine main process (para.[0015-0017], a controller is configured to determine a moving route bated on the user manipulation) and the drawing process of the surface view (para.[0010], the controller is configured to display a photographic image based on the user manipulation. For example, a moving route 930 is displayed on a map screen 900 based on the user drawing, see Figs.10,17).
Jung does not teach that the surface view is native SurfaceView of an android system.
Cai teaches the surface view is native SurfaceView of an android system (para. [0052,0053], Cai discloses a touch display device using a three-tier structure including a transparent annotation layer configured to receive a user input and display annotations. The transparent annotation layer is implemented by a SurfaceView of an Android system).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the system of Jung to include the transparent annotation layer implemented by SurfaceView of an Android system as taught by Cai. The motivation would have been in order to increase efficiency of the rendering process.
Regarding claim 25; Jung and Cai teach the mapping method of claim 1 as discussed above. Jung further teaches a terminal device (a user terminal device 100, Figs.1 and 12), comprising: a memory (a storage 140, Fig.12), a processor (a CPU 133), and a computer program stored on the memory and being capable of being executed by the processor, wherein the processor executes the computer program to implement the mapping method of the map engine (para.[0136,0137], the storage 140 is a component for storing various programs and data necessary for operating the user terminal device 100. The CPU 133 accesses the storage 140 and performs a booting by using an Operating System (O/S) stored in the storage 140).
Regarding claim 26; Jung and Cai teach the mapping method of claim 1 as discussed above. Jung further teaches a non-transitory computer readable storage medium (a storage 140, Fig.12) on which a computer program is stored, wherein the computer program is capable of being executed by a processor to implement the mapping method of the map engine (para.[0136,0137], the storage 140 is a component for storing various programs and data necessary for operating the user terminal device 100. The CPU 133 accesses the storage 140 and performs a booting by using an Operating System (O/S) stored in the storage 140).

Claims 2,4-7,14,16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US Pub 2015/0051835 A1) in view of Cai (US Pub 2019/0179507 A1) as applied to claims 1,14 above; further in view of Ohkawa (US Pub 2012/0249585 A1).
Regarding claim 2; Jung and Cai teach the mapping method of claim 1 as discussed above. Jung further teaches that according to the instruction of the user, in the drawing process of the surface view, a plurality of layers are used to perform the mapping operation corresponding to the instruction of the user (para.[0163], a GPU 134 renders a map screen and an object (e.g., associated with the user manipulation, for example, a drawing) on different graphic layer respectively); and the plurality of layers comprises a first layer and a second layer (para.[0163], the map screen is rendered on a first , the second layer is superimposed on the first layer (para.[0163]), the second layer comprises information points (para.[0163], the object (e.g., a moving route 930, Fig.17) is rendered on the second layer. The object would include a plurality of information points).
Jung and Cai do not explicitly disclose that a background of a region of the second layer except the information points is transparent.
Ohkawa teaches that a background of a region of the second layer except the information points is transparent (Fig.4, para.[0045-0047], a drawing layer B2 is transparent except drawn images A1 and A2).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the system of Jung to include the method of Ohkawa of providing a transparent drawing layer B2 to display drawn images A1 and A2 such that the second layer of Jung is transparent except the drawn images. The motivation would have been in order to enable a user to view the map screen clearly.
Regarding claim 4; Jung, Cai, and Ohkawa teach the mapping method of claim 2 as discussed above. Jung further teaches the instruction of the user comprises one or a combination of several selected from a group comprising a scaling instruction, a translation instruction, a single-click instruction, a drawing instruction, a rotation instruction, and a skewing instruction (para.[0016], the user manipulation includes a drawing instruction).
Regarding claim 5; Jung, Cai, and Ohkawa teach the mapping method of claim 4 as discussed above. Jung further teaches the instruction of the user is the drawing instruction (para.[0016,0017]), and performing, according to the instruction of the user, the mapping operation corresponding to the instruction of the user in the drawing process of the surface view comprises: determining, according to a type of a drawing message that is received, that the drawing instruction is an interface drawing instruction (para.[0016], a text may be drawn on the map screen, the controller may determine a destination by recognizing the text) or a positioning information drawing instruction (para.[0017], a line is drawn on the map screen, the controller may determine a moving route based on a trace of the line); in a case of determining that the drawing instruction is the interface drawing instruction, performing path planning asynchronous drawing on the first layer (para.[0015,0016], a text is drawn on the map screen, the controller recognizes the text and searches a moving route from a current location to the destination automatically. The controller may also display at least one photographic image in a direction of the moving route. The photographic image can be combined with the map screen to be a single image. Thus, Jung implies that the photographic image is rendered on the first layer); and in a case of determining that the drawing instruction is the positioning information drawing instruction, performing positioning asynchronous drawing on the second layer (para.[0017], a line is drawn on the map screen, the controller may determine a moving route based on a trace of the line. The trace of line (e.g., a drawing object) is rendered on the second layer, see para.[0163]).
Regarding claim 6; Jung, Cai, and Ohkawa teach the mapping method of claim 5 as discussed above. Jung further teaches performing the path planning asynchronous drawing on the first layer comprises: calling a path planning algorithm through a user interface calling interface (para.[0015,0016], if the controller detects a user manipulation as a text input, the controller recognizes the text and searches for a moving route); and performing the path planning asynchronous drawing on the first layer according to the path planning algorithm (para.[0017], when the controller detects a line drawn by the user manipulation on the map screen, the controller determine the moving route based on a trace of line).
Regarding claim 7; Jung, Cai, and Ohkawa teach the mapping method of claim 5 as discussed above. Jung further teaches performing the positioning asynchronous drawing on the second layer comprises: calling a positioning algorithm through a user interface calling interface (para.[0017], the controller detects a line drawn by the user manipulation on the map screen); and performing the positioning asynchronous drawing on the second layer according to the positioning algorithm (para.[0163], the GPU display a layer of a drawing object to be overlaid with an upper side of a layer of the map screen).
Regarding claim 14; Jung and Cai teach the mapping device of claim 13 as discussed above. The limitation of claim 14 is substantially similar to claim 2. Thus, claim 14 is rejected based on the similar analysis as the rejection of claim 2.
Regarding claim 16; Jung, Cai, and Ohkawa teach the mapping device of claim 14 as discussed above. The limitation of claim 16 is substantially similar to claim 4. Thus, claim 16 is rejected based on the similar analysis as the rejection of claim 4.
Regarding claim 17; Jung, Cai, and Ohkawa teach the mapping device of claim 16 as discussed above. The limitation of claim 17 is substantially similar to claim 5. Thus, claim 17 is rejected based on the similar analysis as the rejection of claim 5.
Regarding claim 18; Jung, Cai, and Ohkawa teach the mapping device of claim 17 as discussed above. The limitation of claim 18 is substantially similar to claim 6. Thus, claim 18 is rejected based on the similar analysis as the rejection of claim 6.
Regarding claim 19; Jung, Cai, and Ohkawa teach the mapping device of claim 17 as discussed above. The limitation of claim 19 is substantially similar to claim 7. Thus, claim 19 is rejected based on the similar analysis as the rejection of claim 7.
Claims 8,9 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US Pub 2015/0051835 A1) in view of Cai (US Pub 2019/0179507 A1) and Ohkawa (US Pub 2012/0249585 A1) as applied to claim 4 above; further in view of Moore et al. (US Pub 2014/0365934 A1).
Regarding claim 8; Jung, Cai, and Ohkawa teach the mapping method of claim 4 as discussed above. Jung further teaches the instruction of the user is an enlargement instruction in the scaling instruction (para.[0125], the user may enlarge an image by touching or performing a hovering manipulation on the image), receiving the instruction of the user comprises: in a case of detecting an input event of the user, determining that the enlargement instruction is received (para.[0125], a touching the image or a hovering manipulation on the image is for enlarging the image).
Jung, Cai, and Ohkawa do not teach performing, according to the instruction of the user, the mapping operation corresponding to the instruction of the user in the drawing process of the surface view comprises: calculating a scaling ratio of a current map according to a scaling ratio of a map before the double-click event occurs and a preset magnification; and performing a zoom-in operation on the map according to the scaling ratio of the current map.
Moore teaches performing, according to the instruction of the user (Fig.10, para.[0130], performing a double clicking at a location indicator 1055), the mapping operation corresponding to the instruction of the user in the drawing process of the surface view comprises: calculating a scaling ratio of a current map according to a scaling ratio of a map before the double-click event occurs and a preset magnification; and performing a zoom-in operation on the map according to the scaling ratio of the current map (Fig.10, para [0113] and para.[0130], in response to a double clicking, a scale 1050 of a stage 1005 increased in size to show a larger distance measurement for a higher zoom level (a scale 1050 of a stage 1010)).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the method of Jung of displaying a map screen to include the method of Moore of zooming in a mapping application in response to a double clicking. The motivation would have been in order to increase user experience.
Regarding claim 9; Jung, Cai, and Ohkawa teach the mapping method of claim 4 as discussed above. Jung, Cai, and Ohkawa do not teach the instruction of the user is an enlargement instruction or a reduction instruction in the scaling instruction, receiving the instruction of the user comprises: in a case of detecting a multi-point-touch event of the user, determining that the enlargement instruction or the reduction instruction is received; and performing, according to the instruction of the user, the mapping operation corresponding to the instruction of the user in the drawing process of the surface view comprises: calculating a scaling ratio of a current multi-point-touch event according to a distance between two touch points in a last multi-point-touch event, a scaling ratio of the last multi-point-touch event, and a distance between two touch points in the current multi-point-touch event; and performing a zoom-in operation or a zoom-out operation on a map according to the scaling ratio of the current multi-point-touch event.
Moore teaches the instruction of the user is an enlargement instruction or a reduction instruction in the scaling instruction (Fig.2, a zooming out operation is performed according to a two-finger pinching gesture), receiving the instruction of the user comprises: in a case of detecting a multi-point-touch event of the user (two-finger gesture), determining that the enlargement instruction or the reduction instruction is received (two-finger pinching); and performing, according to the instruction of the user, the mapping operation corresponding to the instruction of the user in the drawing process of the surface view comprises: calculating a scaling ratio of a current multi-point-touch event according to a distance between two touch points in a last multi-point-touch event, a scaling ratio of the last multi-point-touch event, and a distance between two touch points in the current multi-point-touch event; and performing a zoom-in operation or a zoom-out operation on a map according to the scaling ratio of the current multi-point-touch event (Fig.2, para.[0057-0072], a mapping application is zoomed out in response to a two-finger pinching gesture. In addition, a zooming scale 280 changes in according to a distance between two fingers).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the method of Jung of displaying a map screen to include the method of Moore of zooming out (or in) a mapping application in response to a two-finger pinching (or spreading) gesture. The motivation would have been in order to increase user experience.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US Pub 2015/0051835 A1) in view of Cai (US Pub 2019/0179507 A1) and Ohkawa (US Pub 2012/0249585 A1) as applied to claim 4 above; further in view of Miyazaki (US Pub 2012/0030634 A1).
Regarding claim 10; Jung, Cai, and Ohkawa teach the mapping method of claim 4 as discussed above. Jung, Cai, and Ohkawa do not teach that the instruction of the user is the translation instruction, receiving the instruction of the user comprises: in a case of detecting a single-point-drag event of the user, determining that the translation instruction is received; and performing, according to the instruction of the user, the mapping operation corresponding to the instruction of the user in the drawing process of the surface view comprises: calculating a center point of a current map according to a moving distance of a single touch point in the single-point-drag event and a center point of a map before the single-point-drag event occurs; and performing a translation operation on the map according to the center point of the current map.
Miyazaki teaches that the instruction of the user is the translation instruction, receiving the instruction of the user comprises: in a case of detecting a single-point-drag event of the user (Fig.26A, a dragging event), determining that the translation instruction is received; and performing, according to the instruction of the user, the mapping operation corresponding to the instruction of the user in the drawing process of the surface view (Fig.26A, para.[0422-0424], performing a scrolling a map in response to the dragging event) comprises: calculating a center point of a current map according to a moving distance of a single touch point in the single-point-drag event and a center point of a map before the single-point-drag event occurs; and performing a translation operation on the map according to the center point of the current map (para.[0423], a CPU 110 scrolls the map in the same direction as the dragging direction, in an amount according to the length of the dragging).
[AltContent: textbox (A center point of the map after the dragging event)][AltContent: arrow][AltContent: textbox (A center point of a map before a dragging event)][AltContent: arrow]
    PNG
    media_image1.png
    825
    1484
    media_image1.png
    Greyscale

(Fig.26a of Miyazaki reproduced)
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the method of Jung of displaying a map screen to include the method of Miyazaki of scrolling a map in response to a dragging event in which the map is scrolled in the same direction as the dragging and in an amount according to the length of the dragging. The motivation would have been in order to increase user experience.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US Pub 2015/0051835 A1) in view of Cai (US Pub 2019/0179507 A1) as applied to claim 1 above; further in view of Imamura (US Pub 2018/0181080 A1).
Regarding claim 11; Jung and Cai teach the mapping method of claim 1 as discussed above. Jung and Cai do not teach that performing, according to the instruction of the user, the mapping operation corresponding to the instruction of the user in the drawing process of the surface view comprises: adjusting a position of a map mark according to a change in a center point of a map and a change in a scaling ratio of the map.
performing, according to the instruction of the user, the mapping operation corresponding to the instruction of the user in the drawing process of the surface view comprises: adjusting a position of a map mark (Figs.5A,5B,6A,6B,6C; a current location pin P51) according to a change in a center point of a map (Figs.5A and 5B, para.[0075-0077], a map is scrolled in response to a swipe gesture. A position of the current location pin P51 is adjusted according to a change of a center point of a map in the scrolling operation) and a change in a scaling ratio of the map (Figs.6A-6C, the current location pin P51 is adjusted to stay at a center of the map when the map is zoomed in (Fig.6B) or zoomed out (Fig.6C). In addition, when the display unit 104 is swiped by the user even while the map information enlarged or reduced in this way is being displayed, the map information around the current location pin P51 is displayed in the swiped direction, para.[0077]).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the method of displaying the map screen of Jung to include the teaching of Imamura of displaying a location pin at a current location; and adjusting the position of the location pin according to a change in zooming and scrolling of the map information. The motivation would have been in order to enable the user to keep track of the current location easily.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US Pub 2015/0051835 A1) in view of Cai (US Pub 2019/0179507 A1) and Ohkawa (US Pub 2012/0249585 A1) as applied to claim 4 above; further in view of Ohazama et al. (US Pub 2009/0327078 A1) and Jones (US Pub 2015/0235390 A1).
Regarding claim 12; Jung, Cai, and Ohkawa teach the mapping method of claim 4 as discussed above. Jung, Cai, and Ohkawa do not teach that the instruction of the user is the single-click instruction, receiving the instruction of the user comprises: in a case of detecting a single-click event of the user, determining that the single-click instruction is received; performing, according to the instruction of the user, the mapping operation corresponding to the instruction of the user in the drawing process of the surface view comprises: determining whether or not a position of a single touch point in the single- click event is located in a preset region of a map mark; and in a case where the position of the single touch point in the single-click event is located in the preset region of the map mark, displaying a bitmap file of the map mark.
	Ohazama teaches the instruction of the user is the single-click instruction (Fig.6, para.[0057], a clicking event on an icon 652), receiving the instruction of the user comprises: in a case of detecting a single-click event of the user (para.[0057]), determining that the single-click instruction is received; performing, according to the instruction of the user, the mapping operation corresponding to the instruction of the user in the drawing process of the surface view comprises: determining whether or not a position of a single touch point in the single- click event is located in a preset region of a map mark (para.[0057], determining whether a user clicks on the icon 652 on a map); and in a case where the position of the single touch point in the single-click event is located in the preset region of the map mark, displaying a file of the map mark (Fig.6, when it is determined that the user clicks on the icon 652, additional information is displayed in form of a bubble 610).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the method of displaying the map screen of Jung to include the teaching of Ohazama of presenting an icon associated with a search result; and displaying additional information in response to a clicking on the icon. The motivation would have been in order to intuitively notify a user of positions of interest.
	Ohazama does not teach a bitmap file.
	Jones teaches a bitmap file (para.[0023], an element corresponding to map features can be represented on a digital map using bitmap images).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the method of displaying additional information of an icon associated with a search .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN H TRUONG whose telephone number is (571)270-1630. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH D NGUYEN can be reached on (571) 272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NGUYEN H TRUONG/Examiner, Art Unit 2691  

/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691